Case 1:18-cv-03320-JO Document 28-1 Filed 06/11/19 Page 1 of 8 PageID #: 88




                                             Exhibit 1
 Case 1:18-cv-03320-JO Document 28-1 Filed 06/11/19 Page 2 of 8 PageID #: 89



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MARIO TREJO,
                          Plaintiff,                       No.1:18-CV-03320-DLI-JO

                  v.

 K.A.M. FOOD STORE, INC. d/b/a
 MET FOODMARKETS, MAHMOUD
 HASSAN DOLAH, AMIN DOLAH and
 KAREEM DOLAH, jointly and severally,

                          Defendants.                SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”), dated May 1, 2019, sets forth the mutual
understanding between MARIO TREJO a/k/a MARIO TREJO CHAMORRO (“Plaintiff”), and
K.A.M. FOOD STORE, INC. d/b/a MET FOODMARKETS, MAHMOUD HASSAN DOLAH,
AMIN DOLAH, and KAREEM DOLAH (K.A.M. FOOD STORE, INC. and the DOLAHs
collectively “Defendants”) (Plaintiff and Defendants collectively the “Parties”) regarding the
desire of Plaintiff and Defendants (Plaintiff collectively “the Parties”) to resolve this matter
without further litigation or adjudication.

WHEREAS, Plaintiff commenced an action against Defendants in the above-captioned action (the
“Action”) alleging (1) minimum wage violations under the Fair Labor Standards Act (“FLSA”)
and the New York Labor Law (“NYLL”); (2) overtime violations under the FLSA and NYLL; (3)
spread of hour premium violations under the NYLL; and (4) violations of the notice and
recordkeeping provisions of the New York Wage Theft Prevention Act (allegations (1) through
(4) referred to collectively as the “Claims”);

WHEREAS, subsequent to the commencement of the Action the Parties engaged in Court-annexed
mediation on February 22, 2019 and thereafter scheduled a second mediation session for April 12,
2019;

WHEREAS, on April 12, 2019, the Parties again participated in Court-annexed mediation and
were able to come to an agreement in principle to resolve the Action;

WHEREAS the Parties have now set forth their mutual understanding in writing in this Agreement;
WHEREAS, Plaintiff desires, with full advice of counsel, to freely and voluntarily enter into this
Settlement Agreement obviating the need for further litigation between the Parties to this
Agreement as to the Claims and that will preclude Plaintiff from bringing the Claim in the future
against any of the Defendants in exchange for the promises contained herein;

WHEREAS, Defendants expressly deny and continue to expressly deny all of the allegations made
by Plaintiff in this Action, whether under the FLSA, NYLL, or otherwise, and have denied and
continue to deny that they are liable or owe damages to anyone with respect to the alleged facts or
causes of action asserted in the Action. Nonetheless, without admitting or conceding any liability


                                                1
     Case 1:18-cv-03320-JO Document 28-1 Filed 06/11/19 Page 3 of 8 PageID #: 90



or damages whatsoever, Defendants desire, with full advice of counsel, to freely and voluntarily
enter into this Settlement Agreement obviating the need for further litigation between the Parties
to this Agreement as to the Claims and that will preclude Plaintiff from bringing the Claims in the
future against any of the Defendants in exchange for the promises contained herein; and,

WHEREAS, the terms, conditions, and implications of this Settlement Agreement have been
explained to the Parties by their respective attorneys;

NOW, THEREFORE, the Parties, stipulate and agree as follows:

1.       Recitals. The recitals above are incorporated herein as if fully set forth below.

2.     Payment. Defendants agree to pay Plaintiff the principal amount of fifty thousand dollars
and zero cents ($50,000.00) (the “Settlement Sum”) over a period of 18 months beginning June 1,
2019, in equal installments of two thousand seven hundred seventy-seven dollars and seventy-
eight cents ($2,777.78). The Parties agree that the payments in paragraphs 2(a) and 2(b) below
shall be delivered to Eisner & Dictor P.C., 39 Broadway, Suite 1540, New York, New York, 10006,
on or before the dates provided. Moreover, the Parties agree that Defendants shall provide a
paystub with an itemized list of deductions and tax withholdings together with delivery of each
check payable to Plaintiff. In the event that any of the payments in paragraphs 2(a) and 2(b) below
become due on a weekend or federal holiday, the payment shall be due on the immediately
following business day. In the event that any of the payment s in paragraphs 2(a) and 2(b) below
become due prior to Court approval of this Agreement, as described in Paragraph 4 below, Eisner
& Dictor, P.C. shall hold the checks in escrow pending the Court’s approval of this Agreement,
with the checks and funds to be released to the respective payees upon the Court’s approval. The
Settlement Sum will be paid as follows:

         a.      Plaintiff to sign and return to Defendants’ Counsel, with the fully executed
                 Settlement Agreement, a W2 Form.

         b.      Initial Payment. On or before June 1, 2019, Defendants shall deliver two checks
                 as follows: (i) one made payable to “Mario Trejo Chamorro” in the gross amount
                 of one thousand, two hundred seventy-two dollars and seventy-one cents
                 ($1,272.71) as wages and reported on an IRS Form W-2; and (ii) one made payable
                 to “Eisner & Dictor, P.C.” in the amount of one thousand five-hundred five dollars
                 and seven cents ($1,505.07) as costs and attorneys’ fees and reported on an IRS
                 Form 1099. Defendants shall provide a paystub with an itemized list of deductions
                 and tax withholdings with the check payable to “Mario Trejo Chamorro.”

         c.      Installment Payments. On or before July 1, 2019, and the 1st day of the 16 months
                 thereafter (i.e. up to and including November 1, 2020), Defendants shall deliver
                 two checks as follows: (i) one made payable to “Mario Trejo Chamorro” in the
                 gross amount of one thousand eight hundred fifty-one dollars and eighty-five cents
                 ($1,851.85) as wages and reported on an IRS Form W-2; and (ii) one made payable
                 to “Eisner & Dictor, P.C.” in the amount of nine hundred twenty-five dollars and
                 ninety-three cents ($925.93) as attorneys’ fees and reported on an IRS Form 1099.




                                                   2
     Case 1:18-cv-03320-JO Document 28-1 Filed 06/11/19 Page 4 of 8 PageID #: 91



                 Defendants shall provide paystubs with itemized lists of deductions and tax
                 withholding with each of the checks payable to Mario Trejo Chamorro.

         d.      Except as provided above, the parties agree Plaintiff is not entitled to any pay,
                 damages, monies, or benefits from Defendants including, but not limited to, wages;
                 compensatory damages; statutory damages; emotional distress damages; punitive
                 damages; attorneys’ fees; expenses; insurance benefits; employment or fringe
                 benefits; other medical benefits or medical insurance; commissions; bonuses; stock
                 options; contributions or proceeds from any benefit plans; sick pay; holiday pay;
                 vacation pay; severance payments; salary or consulting payments.

3.        Default. If Defendants fail to make a payment by the time permitted by Paragraph 2 above,
         Plaintiffs will provide Defendants with notice of the default to Allen Perlstein, Esq., by
         email to aperlstein@hkplaw.com and mcastelli@hkplaw.com. Defendants will then have
         ten (10) business days from the date of the email within which to cure the default. If the
         default is not cured within ten (10) business days, Plaintiff forthwith shall have the right to
         enter the Affidavits of Confession of Judgment, attached as Exhibit A to this Agreement,
         which provides for judgment in the amount of $50,000.00 less any payments made pursuant
         to this Agreement. Defendants understand and agree that if a court of competent
         jurisdiction vacates entry of the Affidavits of Confession of Judgment, the Limited Release
         in Paragraph 5 below will become void and unenforceable. Moreover, Plaintiff shall be
         entitled to recover costs and attorneys’ fees incurred in order to enforce the terms of this
         Paragraph 3 and Paragraph 2 above.

4.        Settlement Approval. To the extent required by the Court, the Parties shall submit this
         executed Agreement to the Court for review and approval. This Agreement shall not be
         effective until the Parties execute it and the Court approves it.

5.        Limited Release. In return for the Settlement Sum, Plaintiff agrees to dismiss the action
         and the claims therein, with prejudice, and release, waive, acquit and forever discharge
         Defendants of any liability whatsoever for the Fair Labor Standards Act and New York
         Labor Law claims Plaintiffs brought in this Action. Defendants understand and agree that
         if Defendants default on the Settlement Payments and fail to cure within 10 business days,
         then Plaintiff shall have the right to forthwith enter the Affidavits of Confession of
         Judgment, the release in this paragraph will become void, and Plaintiff shall have the right
         to recover any attorneys’ fees incurred in order to enforce the terms of this Agreement..

6.        Attorneys’ Fees. Except as noted in Paragraphs 2, 3, and 5 above, no Party shall be
         responsible or liable for the payment of any attorneys’ fees or costs for the other Party.

7.        Representations and Acknowledgements. The Parties understand and agree that they
         have been advised to consult with their own attorneys, and the Parties acknowledge that
         they have in fact consulted with their own attorneys before signing this Agreement. The
         Parties acknowledge that nothing in this Agreement limits any Party’s right, where
         applicable, to file or participate in an investigative proceeding of any federal, state or local
         governmental agency.




                                                    3
     Case 1:18-cv-03320-JO Document 28-1 Filed 06/11/19 Page 5 of 8 PageID #: 92



8.       Oral Modifications Prohibited. This Agreement represents the entire agreement and
         complete understanding between the Parties with respect to settlement of the Claims. This
         Agreement fully supersedes any and all prior agreements or understandings between the
         Parties. This Agreement cannot be amended, supplemented, or modified nor may any
         provision be waived, except by a written and signed instrument specifically referencing
         this Agreement and executed by the Party against whom enforcement of any such
         amendment, supplement, modification, or waiver is sought.

9.       Stipulation of Dismissal. Upon full payment of the Settlement Sum without default and
         failure to cure, Plaintiffs agree to withdraw their Complaint (Case No.: 1:18-CV-03320-
         DLI-JO) and, if required, to dispose of this Action, to execute a stipulation of dismissal
         with prejudice.

10.      Governing Law, Jurisdiction, and Venue. This Agreement shall be governed by the laws
         of the State of New York, without regard to the choice-of-law or conflicts-of-law principles
         of any jurisdiction. The Parties further agree that any action or proceeding relating to this
         Agreement or the breach, termination, enforcement, interpretation, or validity of this
         Agreement, whether sounding in contract, tort, or otherwise, shall likewise be governed by
         the laws of the State of New York, without regard to the choice-of-law or conflicts-of-law
         principles of any jurisdiction, and shall be brought only in the state or federal courts located
         in the State of New York, New York County, and the Parties irrevocably submit to the
         exclusive jurisdiction of the state courts of the State of New York and waive the defense
         of inconvenient forum.

11.      Effective Date. Except for the Limited Release in Paragraph 5 above, which becomes
         effective only upon full payment of the Settlement Sum without default and failure to cure,
         this Agreement shall become effective immediately upon execution by the last executing
         party and approval of this Agreement by the Court.

12.      Construction. The Parties acknowledge that this Agreement was prepared by the joint
         efforts of the Parties, with the assistance of their respective legal counsel, and shall not be
         construed against any Party because such Party drafted the Agreement or caused it to be
         drafted. The captions and headings in this Agreement are for convenience only and shall
         not affect the meaning or interpretation of any provision.

13.      Counterparts and Electronic Signature. This Agreement may be executed in multiple
         counterparts, each of which shall be deemed an original but all of which will constitute one
         instrument. Facsimile, electronic, scanned, and photocopied signatures shall be deemed
         originals for purposes of this Agreement.




                                                    4
Case 1:18-cv-03320-JO Document 28-1 Filed 06/11/19 Page 6 of 8 PageID #: 93
Case 1:18-cv-03320-JO Document 28-1 Filed 06/11/19 Page 7 of 8 PageID #: 94
Case 1:18-cv-03320-JO Document 28-1 Filed 06/11/19 Page 8 of 8 PageID #: 95
